                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

HARDI NORTH AMERICA, INC.                                                        PLAINTIFF

vs.                                          CIVIL ACTION NO. 4:18-cv-083-DMB-JMV

CHARLES JOSEPH SCHINDLER II a/k/a
CHARLES SCHINDLER;
CHARLOTTE ASHLEY SCHINDLER, a/k/a
CHARLOTTE FLEMMONS, a/k/a ASHLEY ROBERTSON;
DELTA SOUTHERN CHEMICAL COMPANY, LLC; and, LLC; and
SOUTHERN GULF COAST FUEL, LLC                                                 DEFENDANTS

                 ORDER ON MOTION FOR PARTIAL SUMMARY JUDGMENT AS
                        TO CHARLES JOSEPH SCHINDLER II

        This matter is before the court on the motion of plaintiff, Hardi North America, Inc.

(“Hardi”), pursuant to Rule 56 of the Federal Rules of Civil Procedure, for entry of partial

summary judgment in its favor as to Charles Schindler, and to make the same final under Rule

54(b). Doc. #111.

        Having had no response from Charles Schindler to the motion and noting that Schindler

has not otherwise complied with the court’s January 31 Order regarding his intent to proceed pro

se, the court is prepared to rule.

        Charles Schindler guaranteed to Hardi North America, Inc. the payment of any

indebtedness of Delta Chemical, LLC. See Doc. #1 at Ex. 3.

        On January 3, 2019, this Court found that Delta Chemical is indebted to Hardi. See Doc.

#94, 109. Hardi is therefore entitled, at this time, to a partial summary judgment in the amount of

$164,880.00, plus interest, as of August 31, 2018, in the amount of $13,084.00 and continuing to

accrue through January 3, 2019, in the additional amount of $10,387.44 ($164,880 x ((.015/30) x



                                                1 
126))), as well as post-judgment interest at the legal rate. See Doc. #94. Attorney’s fees have been

waived by the Plaintiff.

I.      Rule 54(b)

       Pursuant to F. R. Civ. P. 54(b), there is no just reason for delay, and the judgment, although

disposing of fewer than all of the claims and parties, should be and is a final judgment.

       Therefore, final judgment shall enter, as to sprayer number 4566, in the collective amount

of $188,351.44, an aggregate of the following amounts:

           1. Compensatory damages in the amount of $164,880.00;

           2. Interest in the amount of $23,471.44;

           3. Attorney’s fees of $0;

           4. Prejudgment interest of $0;

           5. Post-judgment interest at the rate allowed by law on all monetary recovery from the

               date of this Final Judgment, until paid in full; and

           6. Court costs and fees of $0.

       The court incorporates by reference its Order [94].

       The court having considered the motion, finds that it is well taken and should be

GRANTED.

       SO ORDERED, this the 11th day of March, 2019.



                                                                      /s/ Jane M. Virden_________
                                                                      U.S. MAGISTRATE JUDGE




                                                 2
